There cannot be much question under this record that the sheriff had good cause to believe the defendant's car contained intoxicating liquor at the time he made the search. The taking of this car by the sheriff in the first instance had nothing to do with searching it for liquor. Under this record, I do not believe it can be said that the car was seized for the purpose of making a search until immediately before the search was commenced. Section 10303, R.C. 1919, as amended by chapter 204 of the Laws of 1925, provides as follows: "When any sheriff, deputy sheriff, constable or police officer, or the state sheriff, or any of his special agents or deputies or other officer shall have reason to suspect that intoxicating liquors are being carried or transported in violation of this act, he shall have the right, and it shall be his duty to search such wagon, buggy, automobile, automobile truck, boat, air or water craft, or other vehicle or conveyance and to seize any and all intoxicating liquors found therein."
In the case of State v. Merrell, 52 S.D. 129, 216 N.W. 874, 875, construing the above law, this court said: "A provision that a peace officer may search a vehicle which he has reason to suspect *Page 507 
is transporting liquor contrary to law does not provide for an unreasonable search."
It is my opinion that the case of State v. Merrell, supra, should control our decision in this case.
The case of State v. Gooder, 57 S.D. 619, 234 N.W. 610, involved the search of the private room of the defendant. This case involves the search of an automobile, and a much more liberal rule is adopted even by the federal courts when the search of an automobile is involved than when the search is of a home or building. See Carroll et al v. U.S., 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543, 39 A.L.R. 790; Fisher et al v. U.S. (C.C.A.) 8 F.2d 978; Altshuler v. U.S. (C.C.A.) 3 F.2d 791; Ryan v. U.S. (C.C.A.) 5 F.2d 667; Lambert v. U.S. (C.C.A.) 282 F. 413.
I think the judgment and order appealed from should be affirmed.
ROBERTS, J. I concur in the dissent of Presiding Judge RUDOLPH.